Citation Nr: 0730871	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to March 31, 1998, for 
the grant of service connection and a 70 percent rating for a 
panic disorder.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & his brother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which, in pertinent part, denied an 
effective date earlier than March 31, 1998, for the grant of 
service connection and a 70 percent rating for panic 
disorder.  The RO also determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD).  The veteran perfected a timely appeal on this claim 
in January 2004 and requested a Travel Board hearing, which 
was held before the undersigned Veterans Law Judge in March 
2007.


FINDINGS OF FACT



1.  An unappealed RO decision in September 1984 denied the 
veteran's original claim for service connection for a nervous 
disorder.

2.  In a decision issued on August 14, 1987, the RO, in 
pertinent part, denied the veteran's application to reopen a 
claim for service connection for schizophrenia and post-
traumatic stress disorder (PTSD); with application of the 
presumption of regularity, it is presumed that the veteran 
received notice of that decision and VA did not receive a 
timely appeal.

3.  In a decision issued in June 2000, the RO granted service 
connection for a psychiatric disorder, diagnosed as a panic 
disorder without agoraphobia, assigning a 70 percent rating 
effective December 22, 1998.  

4.  In a decision entered in August 2000, the RO assigned an 
earlier effective date of March 31, 1998, for the grant of 
service connection and a 70 percent rating for a panic 
disorder.

5.  The veteran's VA Form 21-4138, "Statement In Support of 
Claim," on which he filed his claim for service connection 
for a panic disorder without agoraphobia, was date-stamped as 
received by VA on March 31, 1998.

6.  The veteran has been in receipt of a 70 percent 
disability rating for his service-connected panic disorder 
since March 31, 1998.

7.  Between August 14, 1987, and March 31, 1998, there was no 
communication from the veteran or his service representative 
relating to a claim for service connection for a psychiatric 
disorder, to include a panic disorder; medical records 
relating to psychiatric evaluation and treatment dated many 
years before March 1998 were from private or non-VA 
facilities and clinicians and received after March 31, 1998.


CONCLUSION OF LAW

The August 14, 1987 RO decision that determined that new and 
material evidence had not been received sufficient to reopen 
a claim for service connection for a psychiatric disorder, to 
include PTSD; is final; the criteria for entitlement to an 
effective date prior to March 31, 1998, for the award of 
service connection and a 70 percent rating for a panic 
disorder without agoraphobia have not been met.  38 U.S.C.A. 
§§ 5101(a), 5110, 5111 (West 2002); 38 C.F.R. §§  3.1(q), 
3.31, 3.105(a), 3.151(a), 3.400 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the July 2003 VCAA notice 
was furnished to the veteran and his service representative 
prior to the August 2003 RO decision that is the subject of 
this appeal.    

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  However, the notice was post-decisional (i.e., 
after the August 2003 rating decision that is the subject of 
this appeal).  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim; (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at *10 ("this opinion 
does not . . . change the rule that reversal resulted the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.; accord 
Sanders, supra.  "[A]n error is not prejudicial when [it] 
did not affect 'the essential fairness of the 
[adjudication],'" see id., at 121, and non-prejudicial error 
may be proven by a showing that "the purpose of [VCAA] 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the [defective] notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders, supra, at *7; accord Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.    

In the instant case, any timing deficiency with regard to the 
Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against an earlier effective date than March 31, 
1998, for the award of service connection and a 70 percent 
rating for panic disorder without agoraphobia.  Moreover, 
after notice of the Dingess requirements was provided to the 
veteran and his service representative in March 2006, the 
claim was readjudicated in a supplemental statement of the 
case (SSOC) issued in July 2006.  Sanders, supra (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  In view of the foregoing, the Board 
cannot conclude that this timing defect in Dingess notice 
affected the essential fairness of the adjudication, and 
thus, the presumption of prejudice is rebutted.  Sanders, 
supra.

While the appellant does not have the burden of demonstrating 
prejudice, see Sanders, supra, it is pertinent to note that 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  There is no indication of any 
additional relevant evidence that has not been obtained, to 
include VA medical records dated prior to March 31, 1998.  
The veteran testified in support of his claims at a Travel 
Board hearing in March 2007.  There is no duty to provide an 
examination or a medical opinion because such evidence would 
not be relevant to the earlier effective date issue on 
appeal; any relevant medical evidence would be dated prior to 
March 31, 1998.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background

A review of the claims file shows that the RO, in pertinent 
part, determined that new and material evidence had not been 
received sufficient to reopen a claim for service connection 
for a psychiatric disorder, to include PTSD in a May 
1987decision. 

In reviewing the record, the Board finds that the RO sent a 
letter to the veteran and his service representative on 
May 19, 1987, requesting information on his marital status 
and income.  This letter was addressed to the veteran in care 
of Napa State Hospital in Napa, California ("Napa State 
Hospital").

On August 14, 1987, the RO issued notice of its May 1987 
decision to the veteran and his service representative, along 
with a cover letter and a notice of his appellate rights.  In 
this letter, the RO also noted that the veteran had not 
provided information on his marital status and income 
pertaining to a claim for pension benefits (not at issue 
here).  This letter was addressed to the veteran in care of 
Napa State Hospital.  As there was no notice of disagreement 
with this rating decision, it became final.  38 C.F.R. 
§ 3.105.

On August 19, 1987, M.F.F., a VA Coordinator from the Napa 
State Hospital notified VA that a letter from the RO dated on 
May 19, 1987, requesting marital and income information from 
the veteran had been misdirected and he had not had an 
opportunity to reply to that letter.  The hospital 
coordinator provided the requested information to VA.  

In a letter dated on September 3, 1987, the RO requested that 
the veteran provide additional information on his marital 
status and income.  This letter was addressed to the veteran 
in care of Napa State Hospital.

In November 1987, M.F.F. notified VA that there was no record 
that the veteran had filed for VA benefits.  M.F.F. also 
provided VA with the veteran's post-discharge mailing address 
following his discharge from Napa State Hospital on 
October 7, 1987.

The next communication from the veteran and his service 
representative occurred in March 1998 when the veteran 
submitted a signed VA Form 21-4138, "Statement In Support Of 
Claim" that was dated on March 27, 1998, and date-stamped as 
received at the RO on March 31, 1998.

A review of the veteran's March 1998 VA Form 21-4138 shows 
that he requested re-evaluation of his claim for service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran referenced a rating decision dated on September 6, 
1984, and contended that he had been hospitalized for 
"psychiatric conditions" multiple times since 1984, 
including for 1 year at Napa State Hospital.  The veteran 
attached a release form for additional private treatment 
records and also notified VA that his current treatment was 
at a Vet Center in Sacramento, California.  

The next communication from the veteran and his service 
representative occurred in May 1998 when the representative 
submitted additional private treatment records in support of 
the veteran's claim.  The service representative also 
submitted additional private treatment records in support of 
the veteran's claim in July and August 1998.  A review of 
these records shows that the veteran had been treated for a 
variety of psychiatric complaints since 1986 and was not 
diagnosed with panic disorder without agoraphobia until July 
1993.  Included in these records was a signed statement dated 
on August 4, 1998, from L.E.G., Crestwood Manor, San Jose, 
California ("Crestwood Manor"), in which she stated that no 
records for the veteran's treatment at Crestwood Manor were 
available for review because they had been destroyed.

In a rating decision dated on November 11, 1998, the RO 
denied the veteran's application to reopen a claim for 
service connection for a psychiatric disorder (which it 
characterized as a chronic acquired neuropsychiatric 
disorder).  In this decision, the RO noted that the veteran's 
request to reopen his claim had been received on March 31, 
1998.  The veteran and his service representative were 
notified of this decision on November 23, 1998.

The next communication from the veteran and his service 
representative occurred in December 1998 when the veteran 
submitted a signed VA Form 21-4138 that was dated on 
December 14, 1998, and date-stamped as received at the RO on 
December 22, 1998.  A review of this form shows that the 
veteran requested that his claim for service connection for a 
psychiatric disorder, to include PTSD, be reopened.

As noted above, in a rating decision dated on May 23, 2000, 
the RO granted the veteran's claim for service connection for 
panic disorder without agoraphobia, assigning a 70 percent 
rating effective December 22, 1998.  In this decision, the RO 
noted that it had received the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder, to include PTSD, on December 22, 1998.  This 
decision was issued to the veteran and his service 
representative on June 16, 2000.

The next communication from the veteran and his service 
representative occurred in July 2000 when the veteran 
submitted a VA Form 21-4138.  A review of this form shows 
that the veteran requested an earlier effective date of 
April 1, 1998, for the award of service connection and a 
70 percent rating for panic disorder without agoraphobia 
because his reopened claim had been received at VA on 
March 27, 1998.  The veteran signed this form and dated it on 
June 30, 2000.  It was date-stamped as received at the RO on 
July 5, 2000.  Attached to this form was a copy of the 
veteran's VA Form 21-4138 dated on March 27, 1998, wherein he 
requested that his claim for service connection for a 
psychiatric disorder, to include PTSD, be reopened.

As noted above, in a rating decision dated on July 24, 2000, 
the RO assigned an earlier effective date of March 31, 1998, 
for the award of service connection and a 70 percent rating 
for panic disorder without agoraphobia.  The RO noted in this 
decision that the veteran had continuously prosecuted this 
claim since March 31, 1998.  The veteran and his service 
representative were notified of this decision on August 23, 
2000.

The next communication from the veteran occurred in January 
2003 when he submitted a VA Form 21-4138.  A review of this 
form shows that the veteran requested an earlier effective 
date for his service-connected panic disorder without 
agoraphobia "because I first filed my claim in the early 
1980's and received hospital treatment for [PTSD]."  The 
veteran signed this form and dated it on December 24, 2002.  
It was date-stamped as received at the RO on January 2, 2003.

Later that same month, in January 2003, the veteran submitted 
a duplicate copy of a VA treatment record dated in January 
1986 showing a diagnosis of "atypical psychosis."  This 
record was date-stamped as received at the RO on January 28, 
2003.

The next communication from the veteran and his service 
representative occurred later in January 2003 when the 
service representative submitted copies of the veteran's 
medical records in support of his earlier effective date 
claim.  A review of these medical records shows that the 
veteran was treated for chronic depression in July 1971, 
depression and thoughts of suicide in August 1971, and for 
"psychiatric problems" at a later date.  The records 
submitted in January 2003 are largely illegible so all of the 
dates of psychiatric evaluation and/or treatment cannot be 
determined.  

The service representative also submitted a copy of a letter 
from a VA Adjudication Officer in which the veteran was 
informed that his claim for service connection for PTSD had 
been denied.  Although the date on this letter is illegible, 
the service representative stated that it was dated on 
September 27, 1984.  The veteran's service representative 
contended that the effective date for the award of service 
connection and a 70 percent rating for panic disorder without 
agoraphobia should be 1983 when the veteran filed his 
original service connection claim.  The records and the 
statement from the service representative were all date-
stamped as received at the RO on January 31, 2003.

The veteran submitted additional treatment records in 2003 in 
support of his earlier effective date claim.  These records 
are duplicative of other records in the claims file and show 
treatment for a variety of psychiatric conditions prior to 
the effective date of March 31, 1998, assigned to the award 
of service connection and a 70 percent rating for panic 
disorder without agoraphobia.

As noted in the Introduction, in a rating decision dated on 
August 12, 2003, the RO denied the veteran's claim for an 
effective date earlier than March 31, 1998, for the award of 
service connection and a 70 percent rating for panic disorder 
without agoraphobia.  The RO also determined that new and 
material evidence had not been received sufficient to reopen 
a claim for service connection for PTSD.  This decision was 
issued to the veteran and his service representative on 
August 18, 2003.  The veteran disagreed with this decision 
later that month.

In November 2003, the veteran submitted duplicate copies of 
treatment records dated prior to March 31, 1998, showing 
treatment for a variety of psychiatric complaints.  He also 
submitted lay statements from family members concerning his 
psychiatric symptoms.

In statements on his substantive appeal dated in January 
2004, the veteran contended that the effective date for the 
award of service connection and a 70 percent rating for panic 
disorder without agoraphobia should be 1984.  He asserted: 
"They lied about my condition in 1984."  In January, March, 
July, and August 2004, the veteran again submitted duplicate 
copies of treatment records dated prior to March 31, 1998, 
showing treatment for a variety of psychiatric complaints.  

The next communication from the veteran and his service 
representative occurred in November 2004 when he submitted a 
VA Form 21-4138 and stated, "I am submitting evidence from 
Napa State Hospital that shows I was unable to receive any 
mail from the VA, or anyone else.  As a result I could not 
respond to the VA's letters and my claim was denied.  I 
contend that if I was able to receive my mail, I could have 
responded to the VA and been able to received VA benefits in 
1987."  The veteran signed this form and dated it on 
November 17, 2004.  It was date-stamped as received at the RO 
on November 19, 2004.  He attached duplicate copies of the 
letter from VA to the veteran in care of Napa State Hospital 
dated on August 14, 1987, and the response from M.F.F., VA 
Coordinator at Napa State Hospital, dated on August 19, 1987.

The veteran testified at his Travel Board hearing in March 
2007 that his physician had filed a claim for VA benefits on 
his behalf in 1983.  He also testified that he had been 
treated for symptoms of anxiety as early as 1970 or 1971.

Analysis

In general, except as otherwise provided, the effective date 
of an evaluation an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating intent to apply for a 
benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene judicial precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon, supra.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  (Emphasis added.)  Id.

The veteran has asserted that he is entitled to an earlier 
effective date than March 31, 1998, for the award of service 
connection and a 70 percent rating for panic disorder without 
agoraphobia based on allegations that he was treated for 
psychiatric problems as early as 1970 or 1971.  According to 
the veteran, his psychiatric problems during that time 
included panic disorder without agoraphobia.  The Board 
observes, however, that the law and regulations on effective 
dates of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date (emphasis 
added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The RO denied the veteran's application to reopen his claim 
for service connection for a psychiatric condition, to 
include PTSD, in a rating decision dated on May 4, 1987, and 
issued notice of that decision to the veteran and his service 
representative on August 14, 1987.  This decision was not 
appealed and is final in the absence of a showing of clear 
and unmistakable error (CUE).

With regard to the veteran's contention that he is entitled 
to an earlier effective date than March 31, 1998, for the 
award of service connection and a 70 percent rating for panic 
disorder without agoraphobia, on the basis that he was not 
notified of the RO's August 1987 decision denying his 
application to reopen a claim for service connection for a 
psychiatric disorder, the Board notes that the veteran points 
to a letter from M.F.F. dated on August 19, 1987, in which 
she notified VA that a letter dated May 19, 1987, from VA to 
the veteran had been misdirected and the veteran had not had 
the opportunity to reply.  The record confirms that this is 
the case and that M.F.F. then provided VA with the requested 
information on the veteran's marital status and income.    

The Board finds that the May 19, 1987 misdirected letter did 
not contain the rating decision denying the veteran's request 
to reopen a claim for service connection for a psychiatric 
disorder, to include PTSD.  As noted above, notice of the May 
1987 rating decision was issued to the veteran and his 
service representative on August 14, 1987.  

As to the question of whether the veteran received notice of 
the August 1987 decision in question, the Board notes at the 
outset that the presumption of regularity supports the 
official acts of public officers, to include proper mailing 
of notification of decisions) and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties. Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vets. App. 307 (1992) 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Veterans Court applied the presumption 
of regularity to procedures at the RO level, such as in the 
instant case.  Notice for VA purposes is a written notice 
sent to the claimant's last address of record.  See 38 C.F.R. 
§ 3.1(q) (2006). 

There is no objective evidence that the August 14, 1987, 
letter from VA to the veteran-containing the May 1987 rating 
decision, which determined that new and material evidence had 
not been received sufficient to reopen a claim for service 
connection for a psychiatric disorder, to include PTSD-was 
misdirected or not received by either the veteran or his 
service representative.  On the contrary, a VA coordinator 
with Napa State Hospital (M.F.F.) clearly responded to part 
of the August 14, 1987 letter several days later, the same 
letter that contained notice of the RO decision in question.  
Given that the veteran was an in-patient at Napa State 
Hospital from August 1986 to October 1987, the Board finds 
that the RO properly mailed notices to the veteran on May 19, 
1987, and on August 14, 1987, in care of this facility.  
There is no evidence that the August 14, 1987, letter - 
containing notice of the RO's decision denying the veteran's 
application to reopen his claim - was misdirected.  Nor is 
there any indication in the record that any RO letter mailed 
to the Napa State Hospital was returned as undeliverable.  
Moreover, VA was not responsible for directing its mail once 
it was delivered to Napa State Hospital.  Any internal 
problems with the directing of mail inside that facility is 
obviously beyond the control of the RO.  The evidence does 
not clearly show that the RO failed to notify the veteran at 
his address that was of record at that time of its August 
1987 decision.  

Here, the undisputed fact is that the veteran failed to 
respond to the August 14, 1987, letter from VA notifying him 
that new and material evidence had not been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.  There is no indication in the record 
that the veteran contacted the RO about this claim at any 
time between August 14, 1987, until more than 10 years later 
on March 31, 1998, the date that he filed a new claim for 
service connection for a psychiatric disorder.  

The veteran and his service representative also have 
contended that the veteran's psychiatric disorder was 
misdiagnosed prior to March 31, 1998, and that, since he 
suffered from panic attacks prior to that date, an earlier 
effective date than March 31, 1998, for the award of service 
connection and a 70 percent rating for panic disorder without 
agoraphobia is warranted.  

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).

The August 1987 rating decision was supported by the evidence 
on file at the time and the applicable law and regulations.  
The evidence considered by the RO in the August 1987 rating 
decision included service medical records and private 
treatment and hospitalization records showing that the 
veteran was treated for a variety of psychiatric complaints 
during and after active service, to include organic brain 
syndrome secondary to drug use, schizoaffective psychosis by 
history, paranoid delusions, possible anxiety neurosis with 
panic attacks, and schizoaffective disorder.  The Board finds 
that, because there was no additional competent evidence to 
show a nexus between any of the veteran's diagnosed 
psychiatric disorders and active service, the RO properly 
concluded that new and material evidence had not been 
received sufficient to reopen a claim for service connection 
for a psychiatric disorder.  

The veteran has not raised a valid CUE claim.  Any claim of 
CUE must be pled with specificity.  Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The specific 
allegation must assert more than mere disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).
No such specificity was pleaded in this case.  Even if a 
valid CUE claim had been presented, as the August 1987 rating 
decision was not undebatably erroneous, there was no CUE in 
this decision.  

The additional post-service medical evidence in question 
shows that the veteran was treated for symptoms of anxiety 
during a VA hospitalization in February 1984, a phobic 
disorder and an anxiety problem in May 1984, and possible 
anxiety neurosis with panic attacks on private 
hospitalization in January 1986.  The Veterans Court has held 
that VA has constructive knowledge of documents generated by 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  (The doctrine of constructive possession is 
effective July 21, 1992, which is the date of the decision in 
Bell.)   However, Bell is not helpful in this case because 
the claim in question was an application to reopen a claim.  
As noted above, the effective date of an award of 
compensation on a claim to reopen after a final disallowance 
of the claim will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).  (Emphasis added.)

In summary, the Board finds that the preponderance of the 
evidence is against an earlier effective date than March 31, 
1998, for an award of service connection and a 70 percent 
rating for panic disorder without agoraphobia.  There is no 
evidence that the veteran's claim for service connection for 
panic disorder without agoraphobia was received by VA prior 
to March 31, 1998.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an earlier effective date than March 31, 1998, 
for the award of service connection and a 70 percent rating 
for panic disorder is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


